Citation Nr: 1740730	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-16 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service connected bilateral hearing loss. 

2.  Entitlement to service connection to service connection for hypertension. 

3.  Entitlement to service connection to service connection for vertigo. 

3.  Entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	American Red Cross




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and October 2015 rating decisions of the Department of Veterans Affairs VA Regional Office (RO).

In September 2010, the RO granted entitlement to service connection for hearing loss and assigned a noncompensable  disability rating, effective March 15, 2010.  A claim for TDIU arose during the appeal for a higher initial rating for the service-connected tinnitus and bilateral hearing loss pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  See August 2014 correspondence from the Veteran.  

In July 2015 the Board remanded the appeal for additional development, which has been completed.

In October 2015 the RO denied entitlement to service connection hypertension and vertigo.  The Veteran perfected an appeal as to the claim for service connection for hypertension.  The Veteran submitted a timely notice of disagreement as to the denial of service connection for vertigo in October 2015.

The claim for entitlement to vertigo is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was manifested by impairment of auditory acuity that is noncompensably disabling.  

2.  The Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU, nor have they been shown to preclude him from securing and following a substantially gainful occupation.  

3.  The Veteran's hypertension was not shown in service or for many years thereafter; the disorder is not shown to be due to an event or incident of the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Tables VI, VIA and VII (Diagnostic Code 6100) and § 4.86 (2016).

2.  The criteria for a TDIU, to include on an extraschedular basis, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).  

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by correspondence in March 2016.  The claims were last adjudicated in March 2016 and February 2017.

With regard to the claim for an initial compensable rating for bilateral hearing loss a March 2010 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for service connection for a hearing loss disability.  As the issue on appeal stems from the RO's grant of service connection and assigned initial disability ratings, the notice given in the March 2010 letter would also apply to the "downstream" issue on appeal.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service treatment records and VA examination and opinion reports regarding the claims herein decided.  The Board also notes that actions requested in the prior remand have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Higher Rating

The Veteran contends that he is entitled to an initial compensable disability rating for bilateral hearing loss.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss disabilities are rated by application of a mechanical process that is explained here.  Initially, VA must determine the Roman numerical designation for the degree of hearing impairment in each ear based upon a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. 
§ 4.85.  In general, the Roman numerical designation is determined through application of 38 C.F.R. § 4.85 (h), Table VI.

Under Table VI, the horizontal rows represent eight separate ranges of pure tone threshold averages, as demonstrated through audiometric testing for the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold is calculated by determining the sum of the pure tone thresholds demonstrated at the four aforementioned frequencies and dividing that sum by four.  The vertical columns under Table VI represent nine separate ranges of speech discrimination percentage, as determined through Maryland CNC testing.  The Roman numerical designation of impaired efficiency is determined for each ear by intersecting the horizontal row appropriate for the calculated pure tone threshold average and the vertical column appropriate for the demonstrated percentage of speech discrimination.  38 C.F.R. 
 § 4.85(b) (2016).

In instances where audiometric testing reveals an exceptional pattern of hearing impairment, Roman numerical designations may be determined under 38 C.F.R. 
 § 4.85(h), Table VIA (2016).  Pursuant to 38 C.F.R. § 4.86, an exceptional pattern of hearing impairment exists where audiometric testing reveals either: (1) pure tone thresholds of 55 decibels or more at each of the frequencies at 1000, 2000, 3000, and 4000 Hertz; or (2) a pure tone threshold at 30 decibels or less at 1000 Hertz and 70 decibels or greater at 2000 Hertz.  38 C.F.R. §§ 4.85 (h); 4.86 (2016).

After the Roman numerical designation has been determined for each ear, VA then determines the appropriate disability rating through application of 38 C.F.R. § 4.85 (h), Table VII (2016).  Table VII is applied by intersecting the appropriate horizontal row (which represents the Roman numerical designation for the poorer ear) with the appropriate vertical column (which represents the Roman numerical designation for the better ear).  38 C.F.R. § 4.85 (e) (2016).

In instances where service connection is in effect for hearing impairment in only one ear, the non-service-connected ear is assigned a Roman numerical designation of I.  38 C.F.R. § 4.85 (f).  Relevant to this case, however, where service-connected hearing loss in one ear is compensable to a degree of 10 percent or more, and, the non-service-connected hearing loss in the other ear is characterized by an exceptional pattern of hearing loss has, in the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, one auditory threshold of 40 decibels or greater, or three thresholds of 26 decibels or greater, or has a speech recognition score of less than 94 percent, the compensation for hearing loss is payable as though service connection was in effect for hearing loss in both ears.  38 C.F.R. §§ 3.383 (a)(3) and 3.385 (2016).

Service connection for the Veteran's bilateral hearing loss was granted, effective March 15, 2010.  A noncompensable (zero percent) initial disability rating was assigned pursuant to 38 C.F.R. § 4.86, Diagnostic Code 6100. 

Turning to the evidence relevant to the appeal period at issue, the evidence shows that the Veteran has been evaluated privately and during VA treatment for reported hearing loss.  

On VA audio examination in August 2010, the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 10, 10, 20, 40, and 35 in the right ear; and in the left ear were 45, 50, 55, 60, and 70.  The puretone threshold average in the right ear was 26 decibels and the average in the left ear was 59 decibels.  Speech discrimination was 100 percent bilaterally.  Occupationally and with activities of daily living, the examiner opined that the Veteran's hearing loss was productive of difficulty understanding speech. 

Based on the August 2010 examination findings, for the right ear, the average pure tone threshold of 26 decibels, along with a speech discrimination percentage of 100 warrants a designation of Roman Numeral I under Table I of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 59 decibels, along with a speech percentage of 100 percent warrants a designation of Roman Numeral II under Table I of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral I, and the left ear is Roman Numeral II, the appropriate rating is 0 percent under Diagnostic Code 6100.

Audiological testing did not show that the pure tone threshold at all four specified frequencies 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more, nor that a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Thus, an exceptional pattern of hearing impairment is not shown and 38 C.F.R. § 4.86 is not applicable.

In September 2012 the Veteran submitted a report of a private audiological evaluation dated in March 2012.  Audiological testing is not reported but the graph representation appears to show puretone decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 10, 15, 15, 40, and 40 in the right ear; and in the left ear were 60, 65, 65, 70, and 80.  Speech discrimination scores were noted at 100 percent, however, there is no indication as to whether the Maryland CNC speech discrimination test was used in obtaining such scores as is required for evaluation of the Veteran's hearing loss disability.  As such, this audiological evaluation is inadequate for VA rating purposes because it is unclear whether the  private audiologist used the Maryland CNC test for speech discrimination testing as required by VA regulation.  See 38 C.F.R. § 4.85 (a).

On VA audio examination in March 2014, the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 15, 15, 15, 40, and 40 in the right ear; and in the left ear were 65, 60, 65, 75, and 80.  The puretone threshold average in the right ear was 28 decibels and the average in the left ear was 70 decibels.  Speech discrimination was 98 percent in the right ear, and 94 percent in the left ear.  The Veteran reported that he had difficulty understanding his wife's speech, difficulty understanding soft spoken speech and difficulty understanding speech in the presence of background noises.  Under Table VI, the March 2014 audiometric findings correspond to Level I hearing loss in the right ear and Level II in the left ear.  Those Roman numerical designations again equate to a noncompensable disability rating under Table VII.

However, as the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz was 55 decibels or more on the left, an exceptional pattern of hearing impairment is shown under 38 C.F.R. § 4.86 (a).  Applying the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz of 55 decibels or more to Table VIA produces a numerical designation for the right and the left ear of VI.  Applying the results from TABLE VIA, entering the numeral designations of I for the right ear and VI for the left ear to TABLE VII nonetheless yields a disability rating of 0 percent under Diagnostic Code 6100.

Similarly, utilizing Table VIA to determine hearing impairment based only on the puretone threshold average only, based on the March 2012 VA audiogram findings equate to Level VI hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VIA.  

While the March 2012 puretone threshold scores for the left ear brings the Veteran within the purview of 38 C.F.R. § 4.86 (b) for that ear, the right ear puretone threshold numbers do not fall within the range of requisite scores for applicability of § 4.86(b).  This leaves the Board with one Roman numeral designation for the left ear using Table VIA, and one Roman numeral designation for the right ear using Table VI.  However, as discussed above, the lack of Maryland CNC test results in the March 2012 private examination renders the Board unable to attain a Roman numeral designation from Table VI for the right ear because it is missing the requisite percentage of speech discrimination needed for such a calculation.  38 C.F.R. § 4.85.  

Nonetheless, the Board notes that the results from the March 2012 private testing are very similar to the results from the March 2014 VA examination.  Based on the similarities reflected in these reports, assuming that the Veteran's right ear audiometric findings in March 2012 correspond to level I under table VI, entering the numeral designations of VI for the left ear and I for the right ear to TABLE VII yields a disability rating of 0 percent under Diagnostic Code 6100.

On VA audio examination in January 2015, the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 10, 20, 25, 45, and 50 in the right ear; and in the left ear were 60, 65, 75, 80, and 75.  The puretone threshold average in the right ear was 35 decibels and the average in the left ear was 74 decibels.  Speech discrimination was 94 percent in the right ear, and 68 percent in the left ear.  The Veteran reported that he struggled in noisy environments and could not use the phone on his left ear.  Under Table VI and VIA, the January 2015 audiometric findings correspond to Level I hearing loss in the right ear and Level VI in the left ear.  Those Roman numerical designations again equate to a noncompensable disability rating under Table VII.

VA treatment notes in January 2017 show that the Veteran was fitted with hearing aids.  Audiometric testing at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 20, 25, 35, 45, and 45 in the right ear; and in the left ear were 75, 80, 75, 80, and 85.  The reported speech discrimination scores did not use the Maryland CNC test but rather used the Northwestern University Auditory Test No. 6 (NU-6) word list.  As such, this audiological evaluation is inadequate for VA rating purposes because the private audiologist did not use the Maryland CNC test for speech discrimination testing as required by VA regulation.  See 38 C.F.R. 
§ 4.85 (a).

The Veteran underwent a VA audio examination in February 2017.  The puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 5, 25, 25, 50, and 40 in the right ear; and in the left ear were 55, 70, 75, 80, and 95.  The puretone threshold average in the right ear was 35 decibels and the average in the left ear was 80 decibels.  Speech discrimination was 96 percent, bilaterally.  Under Table VI, the February 2017 audiometric findings correspond to Level I hearing loss in the right ear and Level II in the left ear.  Those Roman numerical designations again equate to a noncompensable disability rating under Table VII.  Utilizing Table VIA to determine hearing impairment based only on the puretone threshold average only, based on the VA examination findings equate to Level VI hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VIA.  Entering the numeral designations of VI for the left ear and I for the right ear to TABLE VII yields a noncomepensable disability rating under Diagnostic Code 6100.

Concerning the audiometric findings recorded in January 2017, as noted, the lack of Maryland CNC test results renders the Board unable to attain a Roman numeral designation from Table VI for the right ear because it is missing the requisite percentage of speech discrimination needed for such a calculation.  38 C.F.R. 
§ 4.85.  Nonetheless, as the results from the January 2017 audiogram testing results are very similar to the results from the February 2017 VA examination.  Based on the similarities reflected in these reports, assuming that the Veteran's right ear audiometric findings in January 2017 correspond to level I under table VI, entering the numeral designations of VII for the left ear and I for the right ear to TABLE VII yields a noncompensable disability rating under Diagnostic Code 6100.

Although the severity of his hearing loss appears to have fluctuated somewhat during the appeal period, at no time did the Veteran's bilateral hearing loss meet the criteria for the assignment of a compensable disability rating.  The Board is cognizant of the Veteran's reported difficulties in understanding speech amidst background noise.  Still, the "mechanical application" of the diagnostic criteria to the evidence at hand clearly establishes that the criteria for higher disability ratings are simply not met for the period at issue.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must describe fully the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extra-schedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321 (b) does not rely exclusively on objective test results to determine whether an extra-schedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

The record pertinent to the entire appeal period contains multiple lay statements and treatment records that report the Veteran's ongoing difficulty in understanding spoken speech, and listening on the phone.  Indeed, the VA examinations conducted throughout the appeal note the Veteran's continued hearing difficulty.  In sum, the evidence of record is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321 (b) for any part of the appeal period.

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, in order to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Given the same, the Board finds that the difficulties caused by the Veteran's disability are contemplated fully in the defined regulations and rating criteria.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule, and the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted for any part of the appeal period being considered.

In summary of all the foregoing, the Board finds an initial compensable disability rating for bilateral hearing loss is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Veteran claims that he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  In correspondence received from the Veteran in August 2014, the Veteran indicated that his service-connected bilateral hearing loss and tinnitus disabilities made his quality of life "unsustainable."  He further indicated that he had lost his part time job duties due to his service-connected bilateral hearing loss disability.

The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16 (a) (2016).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b) (2016).

A total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2016).  The record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board emphasizes that the issue of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating is inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b).

The Veteran's service-connected tinnitus is evaluated as 10 percent effective March 15, 2010.  The Veteran is also service-connected for bilateral hearing loss rated as noncompensably disabling.  The Veteran's combined rating is 10 percent throughout the appeal.  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.  

On VA audio examination in August 2010 the examiner opined that occupationally, the Veteran's hearing impairment was productive of difficulty understanding speech.  Thereafter on VA examination in March 2014 the Veteran reported difficulty understanding his wife's speech, difficulty understanding soft spoken speech and difficulty understanding speech in the presence of background noise.  The Veteran also noted that tinnitus often interfered with his ability to concentrate on the person he was trying to listen to, thus impairing his ability to effectively converse.  A VA examiner in January 2015 noted the Veteran's reports of struggling in noisy environments.  The Veteran also indicated that he could not use the phone on his left ear.  The examiner opined that tinnitus had no impact on ordinary conditions of daily life, including work.  Finally, a VA examiner in February 2017 determined that the Veteran's hearing loss interfered with his activities of daily living and occupationally as he needed to watch television at higher volume levels and he often needed others to repeat back what they said.  Concerning tinnitus, the examiner noted that the condition affected his sleep and his ability to concentrate.   

The Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of personal knowledge.  Although he may sincerely believe that he is unemployable due to his service-connected disabilities, as a lay person, he is not competent to render a medical diagnosis or an opinion concerning unemployability.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

While the Veteran's service-connected disabilities have been found to cause some impact on his daily functioning, that impact was considered in the scheduler ratings currently assigned.  The Board finds that the evidence of record fails to support a finding that he is unemployable due solely to his service-connected bilateral hearing loss and tinnitus.  Therefore, the Board finds that the preponderance of the evidence does not show that the currently service-connected disabilities alone prevent the Veteran from obtaining and maintaining substantially gainful employment.  In sum, the criteria are not met for the assignment of a TDIU on an extraschedular basis.  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including hypertension, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.
If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that his hypertension is due to service.  Specifically, he claims that he developed the condition due to cold weather while stationed in Germany during active duty.  

For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016).

As an initial matter, the evidence shows that during the pendency of this appeal, the Veteran has been diagnosed with and treated for hypertension.  Accordingly, the first element of service connection, a current disability, is met.  Thus, the question becomes whether the Veteran's hypertension is related to service.  

The Veteran's service records show that he was stationed in Germany.  The service treatment records do not contain any complaints, treatment, findings or diagnosis consistent with hypertension or cold injuries.  Blood pressure readings recorded on service induction was 128/78, and on separation from service in January 1971 his blood pressure reading was within normal limits at 130/80.  

After service, treatment records after October 2010 contain an assessment of hypertension with a history of high blood pressure readings a year earlier.  The records reflect ongoing treatment with medication for hypertension.  

Thus, the evidence of record fails to support a finding of hypertension in service or for more than a year thereafter, and service connection on a presumptive basis as a chronic condition is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Accordingly, the question in this case becomes whether the current hypertension is etiologically related to service.  On this question, the preponderance of the evidence is against the claim.

On VA examination in March 2016 the examiner noted that the service treatment records contained no findings consistent with hypertension.  The Veteran reported being diagnosed with hypertension many years after discharge from service.  Following an examination of the Veteran and a review of the claims file, the examiner opined that there was no material medical information to establish a nexus between the Veteran's current hypertension and his military service.

The Board finds the VA examiner's opinion to be highly probative.  The VA examiner's opinion was based on examination of the Veteran and a thorough review of the claims file, and the opinion is consistent with other evidence of record.  Moreover, the examiner provided an adequate rationale for the opinions provided.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking the current hypertension to service.  

To the extent the Veteran believes that his current hypertension is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of hypertension requires medical testing and expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his hypertension is not competent medical evidence.  

For the reasons set forth above, the Board finds that the preponderance of the  evidence is against a finding that the Veteran's current hypertension is related to service.  Moreover, hypertension was not shown in service or within one year following discharge from service.  Thus, the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340.

Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a) (West 2014).  However, no competent opinion supporting the claim on any theory of entitlement has been provided.  Thus, for all the foregoing reasons, the claim for service connection for hypertension is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.


ORDER

An initial compensable disability evaluation for the service-connected bilateral hearing loss is denied.

Entitlement to a total disability rating based on individual unemployability due exclusively to service-connected disabilities, to include on an extraschedular basis, is denied.

Service connection for hypertension is denied.  


REMAND

An October 2015 rating decision denied the Veteran's claim for service connection for vertigo.  In December 2015, the Veteran disagreed with the denial of the claim.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 (2016).  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case regarding the issue of entitlement to service connection for vertigo.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


